Title: To George Washington from Major Henry Lee, Jr., February–6 March 1779
From: Lee, Henry Jr.
To: Washington, George


sir.
[February–6 March 1779]

I have the honor to address your Excellency on a subject which is very interesting to me, from the attachment I possess for the gentleman who is the object of it.
Mr Archer who was some time since appointed a Cornet in my Corps of Dragoons feels himself in some measure hurt in point of rank. He only wishes to hold the same post in the American army as he had once held in the British forces. This is a Lieutenancy. He cannot with propriety, obtain this in the ordinary gradation, unless thrust over the heads of meritorious officers.
There is but one way of answering this gentleman’s wishes without giving just cause of umbrage to the officers, with whom he may serve. That is, to appoint him an extra Lieutent.
I communicated this expedient to the board of war, who very heartily concurred in it, and referred me to your Excellency, as their power did not reach the subject fully.
I shall be happy in receiving your Excellency’s answer as soon as convenient, and Flatter myself that the justice of Mr Archer’s request will procure it success.
There will be no additional officer in my Corps in consequence of this application; the only alteration from its establishment will be, four Lieutenants & two Cornets instead of three Lieutnts & three Cornets. I have the honor to be with inviolable attachment, your Excellys most obt servt
Heny Lee Junr
